DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 25 July 2022, claim(s) 15-20 is/are amended per Applicant’s request. Claim(s) 14 is/are cancelled. Claim(s) 21 is/are new. Therefore, claims 1-13 and 15-21 are presently pending in the application, of which, claim(s) 1, 8, and 15 is/are presented in independent form.

No IDS has been received.

The previously raised objection(s) to the claim 8 is/are withdrawn in view of the applicant’s remarks.

The previously raised 112 rejection of claims 3 and 4 are withdrawn upon reconsideration. The 112 rejection of claim 14 is moot as it was cancelled.

The previously raised 101 rejection of claims 15-20 is withdrawn. The Applicant has amended the claims to reflect that the claims do not include transitory signals, which makes the claims patent-eligible under 35 USC 101. See Kappos, Subject Matter Eligibility of Computer Readable Media, memoranda, signed 26 January 2010, retrievable at <URL: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf>.

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165